

115 HR 1183 IH: Wildfire Prevention Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1183IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Ruiz (for himself, Mr. Polis, Mr. Cook, Mr. O'Halleran, Mr. Pocan, Mr. Peters, Mr. Huffman, Mr. Blumenauer, Mr. Garamendi, Mrs. Napolitano, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to improve mitigation
			 assistance.
	
 1.Short titleThis Act may be cited as the Wildfire Prevention Act of 2017.2.Mitigation assistance (a)In generalSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a))— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
 (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears.
 3.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
			
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct the following activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire, including—
 (1)reseeding ground cover with quick-growing or native species; (2)mulching with straw or chipped wood;
 (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; (4)placing logs and other erosion barriers to catch sediment on hill slopes;
 (5)installing debris traps to modify road and trail drainage mechanisms; (6)modifying or removing culverts to allow drainage to flow freely;
 (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs;
 (10)establishing defensible space measures; and (11)reducing hazardous fuels.
					.
 4.Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Appropriations Committees of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by section 1(a)(2)).
		